

113 SRES 252 IS: Expressing the sense of the Senate on steps the Government of Iran must take before President Obama meets with the President of Iran.
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 252IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mr. Cruz submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on steps
		  the Government of Iran must take before President Obama meets with the
		  President of Iran.Whereas the newly elected President of Iran, Hassan
			 Rouhani, is attending the 68th session of the United Nations General Assembly
			 in New York City;Whereas the Government of Iran has yet to take any
			 practical steps towards halting Iran’s nuclear programs and remains a committed
			 state-sponsor of terrorist groups that have been responsible for American
			 deaths in Lebanon, Saudi Arabia, Iraq, and Afghanistan;Whereas, since the election of President Rouhani, the
			 persecution by the Government of Iran of religious minorities, notably
			 Christians, has increased not decreased, and the United States citizen Pastor
			 Sayeed Abedini has endured a year of brutal imprisonment for professing his
			 faith;Whereas President Rouhani has called Israel the
			 Zionist state that has been a wound that has sat on the
			 body of the Muslim world for years and needs to be removed; andWhereas President Barack Obama has signaled a willingness
			 to meet with President Rouhani in New York during the meeting of the United
			 Nations Security Council or thereafter: Now, therefore, be itThat it is the sense of the Senate
			 that President Obama should not engage in any meeting with President Rouhani
			 before the Government of Iran—(1)affirms the right
			 of Israel to exist as a Jewish state; and(2)immediately and
			 without conditions releases all United States citizens unjustly detained as
			 prisoners of conscience in Iran.